Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: “than the than” should be “than the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 3  
	Claim 3 merely repeats limitations already present in claim 1. It is unclear what the scope of it is meant to be and how it could add any further limitation to claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends: claim 1 already recites the elastomeric body including corner aperture defining corner loops as recited in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 13, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) in view of U.S. Patent #8,827,234 to Baker (Baker), either alone or further in view of U.S. Patent #9,219,516 to Haymond (Haymond) and/or U.S. Patent #9,591,914 to Reukema (Reukema), and/or either U.S. Design Patent #D687,427 to Peterson (Peterson) or U.S. Design Patent #D775,618 to Kim (Kim).
With Respect to Claim 1  
Bransfield discloses a tether apparatus for securing a handheld device to a user, the handheld device having a plurality of corners, the tether apparatus comprising: a harness including an elastomeric body (12, 14, 25, 15, 16 and related structure) configured to engage the plurality of corners of the handheld device thereby releasably securing the elastomeric body to the handheld device, the harness having a height H; the elastomeric body including a plurality of corner apertures (noting apertures formed between 16 and 12) in the body, each defining a corner loop configured to stretch over and engage a respective corner of the handheld device within the corner loop thereby releasably securing the harness to the handheld device; a fastener (60, 70, or 60 and 70 in combination with the garment and pocket of FIG. 2; alternately only 70) configured for releasably engaging an article worn or borne by a user; and an elongated tether (15; alternately 15 in combination with 52, 62, 66, and 60) interconnecting the fastener and the harness, a first end of the tether connected to the elastomeric body, and a second end of the tether connected to the fastener (FIG. 1); wherein the elastomeric body and the elongated tether are monolithically formed (FIG. 1 and description); and wherein the elongated tether allows a user to easily retrieve the handheld device if dropped while the fastener is engaged with the article of the user (capable of this use, see also abstract and Col. 2 lines 52-55), and the drawings show the tether to be significantly shorter than the device, although Bransfield does not detail a particular size or relative sizing, and Bransfield does not disclose wherein the elongated tether is longer than the height H of the harness or the elastomeric body including a central opening that is asymmetric about a horizontal axis A.  
	However, Baker discloses forming a similar elastomeric body (see e.g. 148, FIGS. 21-23) for securing a handheld electronic device and including four corner loops, and the use of a central opening (161) in order to serve as various hand and finger grips when the body is secured to a device. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baker, to add a central opening as taught by Baker/as claimed to the Bransfield harness/body, in order to serve as various hand and finger grips when the body is secured to a device as taught by Baker, and this will result in a structure meeting the functional limitations of the claim.
it would further have been obvious to one of ordinary skill in the art before the filing date of this application to make the tether longer, and specifically longer than the height H of the harness, in order to provide a longer elastomeric section, to enhance aesthetic appeal (e.g. it allows for more of the tether to be out and visible while more of the strap/chord remains in the pocket in the FIG. 2 embodiment, or similar if attached in other ways), and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). Alternately, Bransfield discloses forming the strap (60) out of the same material as the tether (15) and attaching them using alternative securing means known in the art, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the tether and strap integrally/monolithically, in order to provide a stronger connection between them, to enhance aesthetic appeal (as this would allow for removing the ring and loop structure and provide a smoother appearance), as a mere selection of an art known fastening means (i.e. monolithic formation), and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04). 
It would also have been obvious to one of ordinary skill in the art before the filing date of this application to make the central opening asymmetric, in order to enhance aesthetic appeal (e.g. by adding an asymmetrical design), as a mere selection of an art appropriate shape to use (i.e. Baker does not limit the structure to any particular shape and so a person of ordinary skill in the art would consider it obvious to use any suitable shape, and innumerable asymmetric shapes suitable to fulfilling the purposes of Baker are known in the art), and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Haymond discloses forming a similar electronic device harness integrally with a tether/lanyard that is longer than the height H of the harness (see e.g. FIGS. 16C-D); Reukema discloses forming an elastomeric tether (114) monolithically with a holder/harness (110) and including a fastener (116, 118, 120, 122) at the end of the tether. Haymond and/or Ruekema’s disclosures of monolithically formed long tethers provides sufficient motivation to modify the Bransfield structure to use a longer tether (either by making the tether longer or by monolithically forming the tether and strap of Bransfield) and/or provides further evidence of the obviousness of such modification. 
Alternately, as to the central opening being asymmetric about a horizontal axis A, Peterson discloses forming an electronic device case/holder with a rear opening that is asymmetric about a horizontal axis A or Kim discloses forming an electronic device case/holder with a rear opening that is asymmetric about a horizontal axis A, either of which provides additional evidence of the obviousness of and/or sufficient motivation to modify the central opening to make it asymmetric to the extent claimed.
With Respect to Claim 3  
A tether apparatus according to claim 1, wherein the elastomeric body includes a plurality of corner apertures (17), each defining a corner loop configured to stretch over and engage a respective corner of the handheld device thereby releasably securing the harness to the handheld device (see e.g. FIG.2 and description).  
With Respect to Claim 7  
A tether apparatus according to claim 1, wherein the tether is retractable having a first retracted length in a retracted mode, and a second extended length in an extended mode (Col. 2 lines 65-67 and Col. 3 lines 1-2 disclose that it is formed from a highly elastic material, which allows it to extend and retract as claimed), wherein the second extended length is configured to prevent the handheld device from dropping to the ground when the fastener is secured to the article of the user (capable of this use, see also abstract and Col. 2 lines 52-55).  
With Respect to Claim 13  
A tether apparatus according to claim 1, wherein the plurality of corner apertures have a maximum aperture dimension and the central opening has a maximum opening dimension, but the combination does not detail a relative size of the parts and so does not disclose wherein the maximum opening dimension is larger than the maximum aperture dimension. It is noted that Bransfield’s central area is shown as being much larger than the side aperture areas  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the parts to include a larger maximum opening dimension than maximum aperture dimension, in order to provide a larger area for a user’s hand (i.e. making the central area take up almost all of the central area will result in a larger maximum opening dimension larger than the maximum aperture dimension), as a mere selection of an art appropriate size for the central opening and/or relative sizing of the central and aperture openings, in order to better fit a particular electronic device, and/or as doing so constitutes at most a mere change in size/proportion (e.g. making the central opening larger or the apertures smaller) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). 
	Alternately, the combination with Kim discloses forming a central opening that takes up a very large portion of the central panel, which provides additional evidence of the obviousness of/motivation to modify the prior art to include a very large central opening which is larger than the corner openings.
With Respect to Claim 21  
A tether apparatus for securing a handheld device to a user, the handheld device having a plurality of corners, the tether apparatus comprising: a harness (12, 14-16, and related structure) including an elastomeric web (12, 14, 16, and related structures, alone or in combination with 15) having a height H, the web including a plurality of corner apertures (17) each defining a corner loop configured to stretch over and engage a respective corner of the handheld device within the corner loop thereby releasably securing the harness to the handheld device (see e.g. FIG. 2), the web further including a central opening (161 per Baker as modified by the other references) that is asymmetric about a horizontal axis (see the rejection of claim 1 above for details, obvious as a mere change in shape and/or per Peterson or Kim), wherein the plurality of corner apertures have a maximum aperture dimension parallel to height H and the central opening has a - 20 -WO 2019/126679PCT/US2018/067155 maximum opening dimension parallel to height H, and wherein the maximum opening dimension is larger than the maximum aperture dimension (see the rejection of claim 13 above for details); a fastener (70; alternately 60, 70) configured for releasably engaging an article attached to the user; and an elongated tether (15 and/or 60) interconnecting the fastener and the harness, a first end of the tether being connected to the harness, and a second end of the tether connected to the fastener, wherein the tether allows a user to easily retrieve the handheld device if dropped while the fastener is engaged with the article of the user.  
With Respect to Claim 26  
A tether apparatus according to claim 21, wherein the first end of the tether (noting end of 15) is permanently attached to the harness (it is integrally/monolithically formed therewith.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) in view of U.S. Patent #8,827,234 to Baker (Baker) and U.S. Patent #9,591,914 to Reukema (Reukema), either alone or further in view of U.S. Patent #9,219,516 to Haymond (Haymond) and/or either U.S. Design Patent #D687,427 to Peterson (Peterson) or U.S. Design Patent #D775,618 to Kim (Kim) as applied to claim 7 above, either alone or further in view of U.S. Patent #9,219,516 to Haymond (Haymond).
With Respect to Claim 8  
The combination as presented above discloses the tether apparatus according to claim 7, but does not disclose wherein the tether (15 or 15, 60 and related structures) includes a plurality of bends, wherein the bends flex and straighten when the tether is pulled.  
However, Reukema discloses forming a similar tether to include a plurality of bends (see FIGS. 1-3 and 7-8, and disclosure of zig zag shape) that flex and straighten when the tether is pulled in order to retract to a compacted form when no force is applied but allow a user to extend the leash/tether to allow comfortable and efficient use of an attached electronic device without separating it from an article of clothing the leash/tether is attached to (capable of this use, see FIGS. 1-3 and 7 showing compacted form and FIG. 8 showing an extended form), and that this allows it to stretch/extend without becoming tangled or form a constricting element when stretched.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Reukema, to form the tether of Bransfield with a plurality of bends as taught by Reukema, in order to allow it to retract to a compacted form when no force is applied but allow a user to extend the leash/tether to allow for greater stretching/extension without tangling or forming a constricting element, to allow for greater extension and retraction, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) in view of U.S. Patent #8,827,234 to Baker (Baker), either alone or further in view of U.S. Patent #9,219,516 to Haymond (Haymond) and/or U.S. Patent #9,591,914 to Reukema (Reukema), and/or either U.S. Design Patent #D687,427 to Peterson (Peterson) or U.S. Design Patent #D775,618 to Kim (Kim) as applied to claim 7 above, and further in view of U.S. Patent #9,164,543 to Minn (Minn).
With Respect to Claim 8  
A tether apparatus according to claim 7, but does not disclose wherein the tether (15 or 15, 60 and related structures) includes a plurality of bends, wherein the bends flex and straighten when the tether is pulled.  
However, Minn discloses forming a similar tether to include a plurality of bends (see coil 131, FIGS. 1A-B) that flex and straighten when the tether is pulled in order to retract to a compacted form when no force is applied but allow a user to extend the leash/tether to allow comfortable and efficient use of an attached electronic device without separating it from an article of clothing the leash/tether is attached to.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Minn, to form the tether of Bransfield with a plurality of bends forming a coil as taught by Minn, in order to allow it to retract to a compacted form when no force is applied but allow a user to extend the leash/tether to allow comfortable and efficient use of an attached electronic device without separating it from an article of clothing the leash/tether is attached to.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) in view of U.S. Patent #8,827,234 to Baker (Baker), either alone or further in view of U.S. Patent #9,219,516 to Haymond (Haymond) and/or U.S. Patent #9,591,914 to Reukema (Reukema), and/or either U.S. Design Patent #D687,427 to Peterson (Peterson) or U.S. Design Patent #D775,618 to Kim (Kim) as applied to claim 1 above, and further in view of U.S. Patent #8,904,564 to Laycock (Laycock) and/or U.S. Patent #2,823,723 to Cohn (Cohn).
With Respect to Claim 17  
A tether apparatus according to claim 1, the tether apparatus further comprising an article (e.g. garment/jacket, see e.g. FIG. 2) configured to be worn or borne by a user, the article including a pocket having an interior accessed by an opening (jacket pockets are disclosed, and Fig. 2 shows what is apparently a jacket pocket which inherently discloses this or alternately clearly renders such obvious), wherein the elongated tether is retractable (i.e. it is elastomeric and therefore stretchable and retractable) and interconnects the harness and the mount (see e.g. FIG. 2), a first end of the tether being connected to the harness, and a second end of the tether connected to the mount; but does not detail the particular location of tether attachment on the garment/pocket, and so does not disclose the pocket including a mount secured to the article within the interior of the pocket at a position remote from the opening.  
	However, Laycock discloses attaching a tether inside of a compartment/pocket on a user worn garment within the interior of the pocket at a position remote from the opening (Fig. 2A-2B show the reel the leash/tether is attached to secured remote from the pocket/compartment opening); Cohn discloses attaching a similar tether to a mount (23-25) within the interior of the pocket/compartment at a position remote from the opening (FIGS. 3 and 6). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Laycock, to secure the tether to the interior of the compartment remote from the opening, and to do so using a mount at that location as mounts such as rings are common in the art to attach clips such as clip 70 of Bransfield and/or as a mere selection of an art appropriate attachment method to secure the tether to the article/garment/jacket; or per the disclosure of Cohn to use a mount similar to that of Cohn located opposite the opening of the pocket; alternately, the pair of references together render obvious attaching opposite the opening in a garment pocket and using a mount opposite the opening which also renders obvious the claimed subject matter; it is noted further that mounting in the claimed location and fashion constitutes a mere selection of an art appropriate location and securement mechanism and/or at most a mere rearrangement of parts (i.e. attachment to the garment is disclosed and locating it inside the pocket and opposite the opening is at most merely changing the location of attachment) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 18  
A tether apparatus according to claim 17, wherein the pocket includes a perimeter, and the mount is secured to the article along the perimeter remote from the opening (Cohn discloses this, and particularly uses a perimeter seam to attach the mount to the pocket); as to the combination with only Laycock, although Laycock shows mounting slightly spaced from the perimeter, moving the mounting location to the perimeter would have been obvious as a mere selection of an art appropriate location remote from the opening, to increase extension/retraction length, and/or constitutes a mere selection of an art appropriate location or at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)).
With Respect to Claim 19  
A tether apparatus according to claim 18, wherein the perimeter includes a corner remote from the opening, but does not disclose wherein the mount is secured to the article at the corner.  
However, as to the combination(s) with Laycock, Laycock discloses attachment in a corner of the pocket (it is noted that this attachment is shown slightly spaced from the perimeter); as to the combination(s) with Cohn, although Cohn shows attachment spaced from the corner in the drawings, its disclosure does not indicate that this particular location has any significance (i.e. it is clearly merely exemplary).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Laycock, to secure the mount to the article at the corner of the pocket remote from the opening, in order to allow for the tether to extend along the bottom for greater size when retracted and/or to make it easier to move the tether into the stored position, as a mere selection of an art appropriate attachment location, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)).
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are largely not persuasive or are moot in view of the new ground(s) of rejection. 
Examiner notes Applicant’s requests regarding rejoinder, and rejoinder will be properly considered upon allowance of appropriate independent claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. that the configuration of corner apertures and central opening of the invention allow unobstructed access to rear-facing cameras of the handheld devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that this is not an indication that any such feature is not taught by or obvious over the prior art, merely noting that inventive features which are not in the claims are not relevant to the invention as claimed.
In response to applicant's arguments against the references individually (e.g. that Bransfield (and Haymond) does not teach or suggest a central opening when the rejection does not suggest that it does and explicitly admits that it does not), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that Applicant argues that Applicant is merely demonstrating that a limitation is absent from the combined teachings of the references, but maintains that arguments relating to the lack of a particular feature in a prior art reference that is not used to teach that feature merely attacks the individual reference rather than the combination (i.e. it is immaterial how many prior art references lack a given feature, as long as at least one has the feature and renders it obvious to include that feature in the combination).
In response to Applicant’s arguments that none of the prior art references disclose a central opening that is asymmetric about a horizontal axis, Examiner first notes the Kim and Peterson references which disclose central openings that are asymmetric about a horizontal axis, which provide evidence that such shapes are known in the art and suitable to use for openings on the rear of an electronic device case.
In further response to Applicant’s arguments that the prior art does not disclose central openings that are asymmetric about a horizontal axis, Examiner notes that the arguments relating to the Baker reference that “Baker’s opening 161 is oval shaped and is clearly not asymmetric”. Although it is true that the drawings of Baker show an oval shaped opening, Baker’s disclosure does not detail the shape of the opening or that the shape shown in the drawing has any particular significance, and so the details of the drawings (such as the particular shape being oval) are clearly not limiting, and so Examiner maintains that a person of ordinary skill in the art would consider it obvious in view of Baker’s disclosure to add/use any suitable sized and shaped opening which can fulfill the purpose of the invention (e.g. a square, trapezoid, egg, or any other art known shape). Thus, although the prior art references without the Kim or Peterson references do not explicitly disclose an asymmetric opening, Examiner maintains that an asymmetric opening is obvious in view of their teachings and the knowledge of one of ordinary skill in the art (see MPEP 2144.04 for case law, and MPEP 2141(C)(III) “The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”). Examiner maintains that here the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. 
In response to Applicant’s arguments that Bransfield teaches away from a central opening, Examiner respectfully disagrees. It is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged. Firstly, the mere existence of a central opening, even one as large as is claimed, does not necessarily require that there be no space for graphics, images, or other indicia which Bransfield discloses as a benefit of the central panel. Additionally, Bransfield’s claims reciting a solid uninterrupted panel does not limit what a person of ordinary skill in the art might learn from or use Bransfield for, and also does not constitute disparagement of such modification, as the claim language may be made narrowed for innumerable reasons, such as the inventor choosing to use overly narrow claims to try to obtain a patent as quickly as possible, and/or claims may be modified in innumerable ways to avoid various prior art references during prosecution; and so the mere existence of a given limitation in the claims of a patent does not necessarily indicate criticism, discrediting, or discouragement of alternatives to that limitation. Examiner further notes that the specification of Bransfield does not detail that the panel is solid and uninterrupted or indicate that this feature is critical to the invention, and also that Bransfield has claims which do not include the solid, uninterrupted nature of the panel, which provide further evidence that this feature is not critical to the invention of Bransfield.
In response to Applicant’s argument that modifying Bransfield to add a central opening per Baker would improperly change the principle of operation of Bransfield, Examiner respectfully disagrees. The Bransfield structure as modified would still capture the corners of an electronic device in the same fashion and secure it to a tether and strap in the same way, and so the principle of operation is not modified. That a minor side benefit of Bransfield (e.g. a location for graphics) is no longer present while another benefit is added (e.g. a lighter structure, use as a hand hold, save on materials cost) is merely an obvious modification that exchanges one beneficial structure for another, which modification/addition/substitution is well within the level of ordinary skill in the art. “a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate any or all reasons to combine [teachings].” Medichem v Rolabo, 437 F.3d 1157, 1165 (Fed. Cir. 2006); see Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n.8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another.”). Our reviewing court has recognized that a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate any or all reasons to combine teachings. See Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”).
In response to Applicant’s argument that Bransfield teaches away from the modification because it discloses a “solid, uninterrupted panel 14 for (i) providing the very structure to which retainers 16 are secured to and extend from”, adding a central opening would not prevent the panel from fulfilling this function, as the retainers would still be secured to and extend from the panel in the same fashion, and so this argument is not persuasive. Examiner again notes that Applicant focuses on the spurious argument that the retainers needed to be secured to and extend from a “solid, uninterrupted panel”, but Bransfield claim 1 (and numerous others) do not require a “solid, uninterrupted panel”, and so Bransfield’s disclosure is clearly not limited solely to such.
In response to Applicant’s arguments that Bransfield does not disclose a tether longer than the height H of the harness, although this is true, Examiner maintains that Bransfield does not indicate that the particular proportions shown in the drawings are necessary or important in any way, and such details of the drawings are not indicative of the full scope of the disclosure, and Examiner maintains that it would have been obvious to make the tether longer, see the rejection of claim 1 above for details. Additionally, Examiner has provided references disclosing similar tether structures which are much longer than an associated harness, which provides further motivation to modify the Bransfield structure and/or evidence of the obviousness of making the Bransfield tether longer and within the claimed range.
In response to Applicant’s argument that Bransfield teaches away from the present invention because it discloses a discrete strap 60 and attachment device 70 to allow falling without damage, there is no disclosure that the particulars of the length of 15 relative to the harness or the strap 60 being separate from the tether 15 are in any way necessary for, helpful for, or even related to this function. Further, it is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged. Here, Bransfield is silent as to the length of the tether relative to the harness, and so clearly does not teach away from a longer tether, such as one that is longer than the height H of the harness. Additionally, Bransfield discloses forming the strap 60 out of the same material as the tether and using alternative art known connection means to attach them, which Examiner maintains encompasses monolithic formation which is an art known connection method (see that this is the method used to attach the tether to the harness). See also the other prior art provided demonstrating tethers which are longer than a height H of an associated harness structure.
In response to applicant's argument that Peterson and Kim are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Peterson and Kim are in the field of applicant’s endeavor, which includes cases around mobile devices, and/or are reasonably pertinent to the particular problem with which the applicant was concerned which include openings in the rear of an electronic device case/holder. Although Applicant argues that the field of endeavor should be limited solely to structures with loops/straps to stretch over and around corners of the device, Examiner respectfully disagrees, as the stretchable bands are only one feature of the invention, and clearly a person of ordinary skill in the art would consider beneficial features of cases using other types of securement methods (e.g. sidewalls like Peterson and Kim, or adhesives or the like) in looking for ways to improve the prior art references similar to the invention. Examiner maintains that Peterson and Kim are analogous art to the prior art references and to the invention.
In response to Applicant’s arguments that the manner in which Peterson and Kim are designed is unrelated to the stretching required by Bransfield, Haymond, and Baker, Peterson and Kim are merely used for their general disclosure that it is known in the art to have asymmetric openings as claimed on the rear of an electronic device case. 
In response to Applicant’s arguments that Kim and Peterson do not disclose corner apertures, and so cannot teach or suggest a central opening larger than such corner apertures, as Kim and Peterson are not used to modify the size of the apertures, such arguments are largely irrelevant, though see above for how Kim’s sizing provides evidence of the obviousness of a large central opening that would be larger than the corner apertures.
In response to Applicant’s argument that the central opening of Baker (and therefore the combination) does not meet the limitations of the claim because Baker’s central opening is shown as being smaller than the corner openings rather than larger as is claimed, Examiner notes that Baker shows varying central opening sizes, including some which are very near the size of the corner openings, and also that Baker does not detail in the specification that a particular size or relative sizing is important or otherwise limit such relative size. Examiner further notes that the central panel (14) of Bransfield is much larger than the corner openings, and maintains that adding a large central opening meeting the limitations of the claim is obvious for the reasons provided in the rejection of claim 13 and similar above, e.g. in order to provide a larger opening for a user’s hand, as a mere selection of an art appropriate size for the opening, and/or constitutes a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). There is no inventive step in merely making an object/opening larger, absent a showing of unexpected results or similar reasons, which are not present here. 
In further response to Applicant’s arguments that a person of ordinary skill in the art would not consider adding a central opening to Bransfield that meets the limitations of the claim, Examiner notes the Kim reference, as well as newly cited references U.S. Design Patent #D871,755 which demonstrates a similar structure to Bransfield with a central opening having a height H larger than the corner openings and U.S. Design Patent #D533,994 which discloses a central opening taking up almost all of a rear panel portion of an electronic device carrier, which provide further evidence that large central openings such as that proposed in the rejection are known in the art and would have been obvious.
In further response to Applicant’s arguments that a person of ordinary skill in the art would not consider adding a central opening to Bransfield that meets the limitations of the claim, Examiner notes the Kim reference, as well as newly cited references U.S. Design Patent #D871,755 which demonstrates a similar structure to Bransfield with a central opening having a height H larger than the corner openings and U.S. Design Patent #D533,994 which discloses a central opening taking up almost all of a rear panel portion of an electronic device carrier, which provide further evidence that large central openings such as that proposed in the rejection are known in the art and would have been obvious.
In response to Applicant’s arguments/request regarding a number of duplicative and redundant prior art rejections, Examiner maintains that many of the modifications (e.g. changing size or shape of apertures) would have been obvious to one of ordinary skill in the art, but additional references are provided as alternatives and additional evidence of the obviousness of/motivation for many of the modifications made to the prior art. Examiner maintains that the combinations are straightforward and the alternatives clearly laid out, and that the strongest rejection includes alternatives due to the slightly different teachings of the various references and that arguments may exist regarding a potential combination of references that are not present in rejections related to case law and/or the general knowledge of one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734